UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4567


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL JOHN LUTHER GRIFFIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:13-cr-00072-IMK-MJA-1)


Submitted: January 18, 2019                                  Decided: February 11, 2019


Before DUNCAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kristen M. Leddy, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Martinsburg, West Virginia, for Appellant. Traci Michelle Cook,
OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael John Luther Griffin appeals the district court’s judgment revoking his

supervised release and imposing a sentence of 12 months in prison with no further

supervised release. On appeal, Griffin’s attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting there are no meritorious grounds for appeal

but questioning whether the district court erred in imposing a sentence of 12 months in

prison. Griffin has filed a pro se supplemental brief raising additional issues. We affirm.

       We review a district court’s decision to revoke supervised release for abuse of

discretion. United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015) (citation omitted).

To revoke supervised release, a district court need only find a violation of a supervised

release condition by a preponderance of the evidence.        See 18 U.S.C. § 3583(e)(3)

(2012). A defendant’s possession of a controlled substance in violation of a supervised

release condition that the defendant not commit another federal, state, or local crime

during the term of supervision requires the district court to revoke the defendant’s

supervised release and impose a prison term. See 18 U.S.C. § 3583(d), (g)(1) (2012).

       “We will not disturb a district court’s revocation sentence unless it falls outside

the statutory maximum or is otherwise ‘plainly unreasonable.’” Padgett, 788 F.3d at 373

(citation omitted). In determining whether the sentence is reasonable, we are informed

by the same procedural and substantive considerations that guide our review of original

sentences, but we strike a more deferential appellate posture. Id. (citations omitted). The

district court retains broad discretion to impose a term of imprisonment up to the

statutory maximum. Id. (citations omitted). In exercising such discretion, the district

                                             2
court “is guided by the Chapter Seven policy statements in the federal Guidelines manual,

as well as the statutory factors applicable to revocation sentences under 18 U.S.C.

§§ 3553(a), 3583(e).” United States v. Webb, 738 F.3d 638, 641 (4th Cir. 2013). We

presume that a sentence within or below the recommended range is reasonable. United

States v. Gibbs, 897 F.3d 199, 204 (4th Cir. 2018); United States v. Zelaya, 908 F.3d 920,

930 (4th Cir. 2018), cert. denied, No. 18-6948, 2019 WL 113515 (U.S. Jan. 7, 2019).

       We have reviewed the record and conclude that the district court did not err or

abuse its discretion in revoking Griffin’s supervised release and imposing a prison

sentence of 12 months. Griffin admitted the violations, and the court properly found he

violated his supervised release conditions by a preponderance of the evidence and that his

possession of Methamphetamine was a Grade B violation. With his criminal history

category VI, his policy statement range was 21 to 27 months; but since his original

offense was a Class C felony, his statutory maximum was 24 months. ∗ See 18 U.S.C.

§ 3583(e)(3) (2012). He was sentenced well below his recommended range, and he fails

to show any error by the court or rebut the presumption that his sentence is reasonable.

       In accordance with Anders, we have reviewed the record and have found no

meritorious issues for appeal. We therefore affirm the district court’s judgment. This

court requires that counsel inform his or her client, in writing, of his or her right to


       ∗
         We note the district court was not required to give Griffin credit for the time he
served in prison on his first revocation of supervised release or for any post-release
supervision. See 18 U.S.C. § 3583(e)(3); United States v. Harris, 878 F.3d 111, 118-20
(4th Cir. 2017), cert. denied, 139 S. Ct. 59 (2018).


                                             3
petition the Supreme Court of the United States for further review. If the client requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on the client. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4